Owen, J.
(on rehearing). Upon motion for rehearing counsel for respondent vigorously insist that the court fell into grievous error with reference to the measure of damages applicable to this case. It is argued that the title to the strip upon which the timber was cut was involved in the trial of the action, and that under the last proviso- of the section set forth in the main opinion the plaintiff could recover only the actual damages sustained by reason of the cutting. A reconsideration of the question leaves no doubt in our minds that the question of title to the premises was not involved in the action. The great weight of authority holds that a dispute over a boundary line does not constitute a dispute concerning the title to the premises involved in such dispute. Because the settlement of such a dispute does not involve a grant or conveyance of land, but merely the identification of land already conveyed, it is held that such disputes may be settled by parol agreements, or that they *93may be submitted to arbitration by parol agreements. Thus, in 4 Ruling Case Law, 126, it is said:
“An oral agreement between adjoining owners establishing a boundary line theretofore uncertain between their lands is not prohibited by the statute of frauds, nor is it within the meaning of statutes regulating the manner of conveying real.estate; nor is such an agreement obnoxious to the rule forbidding the introduction of parol evidence to contradict a written instrument. Agreements of this character do not operate as a conveyance so as to pass the title from one to the other, but proceed upon the theory that the-true line of separation is in dispute, and to some extent unknown, and the agreement serves to locate the line to which the title of each extends.”
In 2 Ruling Case Law at p. 359 it is said;
“A distinction should be made, however, between controversies as to title to land and controversies merely involving the location of boundary lines. The latter do not come within the statute of frauds, and therefore may be submitted to arbitration by an oral agreement, provided the location of the boundary is indefinite or uncertain.”
In 9 Corp. Jur. 232 it is said:
“The validity and legal force of parol agreements to settle disputed boundary lines was long resisted on the ground that, in effect, they passed the title to real property without the solemnities required by the statute. However, it is now settled beyond dispute that an oral agreement between adjoining owners, establishing a dividing line between their land, is not prohibited by the statute of frauds, nor is it within the -meaning of the provisions of the law that reg-' ulate the manner of conveying real estate. The reason for this rule evidently is based on the idea that the parties do not undertake to acquire and to pass the title to real estate, as must be done by written contract or conveyance; but they simply by agreement fix and determine the situation and location of the thing that they already own, the purpose being simply by something agreed on to identify their several holdings and to make certain that which they regarded as uncertain.” See, also, 5 Corp. Jur. 30.
*94A perusal of the cases cited to support these texts leaves no doubt of their correctness, and it seems clear that the issues in this case did not involve any question of title to land. There was simply involved the question of the identity of land to which the respective parties had undisputed title. The muniments of title held by the respective parties conveyed the title to the premises therein ■ described, and the controversy here involved was simply one of fact concerning the identification of the premises with which said •muniments of title invested the respective parties.
It is claimed that sec. 4269, Stats., as construed, contravenes the Fourteenth amendment of the constitution of the United States and denies to the respondent due process of law and the equal protection of the law, and that it is contrary to the provisions of the state constitution. In support of this contention reference is made to Smith v. Sherry, 54 Wis. 114, 11 N. W. 465, the decision in which probably suggested the title proviso of sec. 4269. That was an action brought by a tax-title claimant against the original owner for damages for the removal of timber. The controversy in that case involved the title to the land. It was held that the tax deed was invalid, and the plaintiff did not recover. The invalidity of sec. 4269 was urged in that case if it penalized the defendant for defending his title to the premises, the court saying:
“Counsel for the appellant do not claim that sec. 4269 applies to a case in which there is an honest controversy about the title, and concede that if it did it would be void, for the reason that it would practically debar the defendant from litigating his title by imposing a penalty if his defense failed.”
The court, however, did not pass upon that question. If the concession there made be true with reference to the defense of title, why is it not true with reference to any other defense ? The courts are open and free to' all litigants, and no litigant should be penalized for submitting his contro*95versy to the courts. Will of Keenan, post, p. 163, 205 N. W. 1001 (decided herewith). It would seem that this is just as true where a litigant claims his boundaries to include the disputed premises as where he claims his title to be superior to that of the adverse party. If sec. 4269 did impose a penalty upon a litigant who' asserts title to the premises, then it is just as true that in its present form it imposes a penalty upon a‘litigant who in good faith claims his boundaries include the disputed premises. But we do not think sec. 4269 imposes a penalty at all. It merely prescribes the measure of damages for the wrongful cutting of timber upon the lands of another, the power of the legislature to prescribe which has never been questioned. It permits the plaintiff to recover “the highest market value of such logs, timber or lumber, in whatsoever place, shape or condition, manufactured or unmanufactured, the same shall have been, at any time before the trial.” According to some authorities, this was the rule of the common law, although probably the weight of authority held the proper measure of damages to be the value of the property at the time of the conversion. This was indicated in the opinion in Weymouth v. C. & N. W. R. Co. 17 Wis. 550, where this court was first called upon to consider the proper rule of damages under such circumstances. The rule prescribed by sec. 4269 obtains by judicial decision in many states. 4 Sutherland, Damages (4th ed.) § 1111. We conclude, then, that it was well within the power of the legislature to prescribe that the measure of damages in actions to recover damages for the wrongful cutting of timber should be the highest market value of the timber in any state to which it might have been converted at any time before the trial, and end there. That would leave a definite, certain, and not an unprecedented measure of damages to be followed in all cases.
However, the legislature saw fit to make án exception in cases where the timber was cut by mistake, but in order to make such exception available to the defendant it required *96the service upon the plaintiff of an affidavit by the defendant to the effect that the cutting was done by mistake. The service of this affidavit must be at or before the serviqe of the answer.- It would seem that no objection can be made to the validity of this exception, • unless it be an improper classification. But the classification seems eminently proper. It makes a distinction between a wilful trespasser and one whose trespass was the result of'inadvertence or excusable-negligence. It exempts the trespasser by mistake from the measure of damages prescribed by the statute, and it cannot be said that the trespasser who does not or will not or cannot make the affidavit is penalized because of the measure of damages to- which the statute subjects him. Any trespasser sued for damages for the unlawful cutting of timber is privileged to make affidavit. If he claims title to the premises from which the timber was cut he has the election of standing upon his legal right, in which case he will pay nothing if he be successful in his litigation, or making the affidavit. If he does not make the affidavit and stands upon his legal right, and it is determined that he had no lawful right to cut the timber, then the measure of damages prescribed by the statute applies to him. We do not construe this statute as imposing a penalty upon any one. It prescribes a general measure of damages. It exempts those who can prove that the cutting was by mistake. This exemption constitutes a valid classification. We do- not think the statute offends against the Fourteenth amendment to the constitution of the United States, or any other constitutional provision.
The motion for rehearing is denied, with $25 costs.